Appellant was convicted at the October, 1909 term of the county court of Canadian county on a charge of having in his possession intoxicating liquors with intent to sell the same, and was sentenced on the 27th day of November, 1909, to pay a fine of *Page 710 
two hundred dollars and costs, and be confined in the county jail for three months. The appeal was perfected in this court on the 22nd day of January, 1910. No appearance for argument was made by counsel for appellant, and no briefs have been filed. The judgment is affirmed for want of prosecution under rule 4 of this court, with directions to the county court of Canadian county to enforce the judgment and sentence.